Citation Nr: 1545354	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1953 to June 1955.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this claim for additional development in May 2013, December 2013, July 2014, and most recently in March 2015. 


FINDING OF FACT

The preponderance of the evidence is against a relationship between his service and any lung disability.


CONCLUSION OF LAW

The criteria for service connection are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The Board last remanded this claim to make an additional attempt to obtain private records, and for a VA examination.  

In regard to the records, the Veteran was asked in April 2015 to provide authorization for VA to obtain the records or to submit the records himself.  He did not respond to the letter, and no records have been received.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he must cooperate in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also 38 C.F.R. § 3.159(c)(1)(i).

In regard to the VA examination, the record shows an examination was scheduled for September 1, 2015, but that the Veteran did not appear for it.  The current VA examination report is not adequate for adjudicatory purposes.  He was advised in the March 2015 remand that failure to appear for the examination would result in the claim being decided on the evidence of record.  38 C.F.R. § 3.655.  The Board notes he also failed to appear for a VA examination following the January 2014 remand.  Thus, the Board has no choice and is compelled to decide this matter on the evidence of record.

There is no suggestion from the record that the Veteran did not receive the request for records or the notice of his September 2015 VA examination.  He was further advised in the September 2015 supplemental statement of the case (SSOC) that these development efforts had been made.  All were sent to his address of record.  His representative signed a waiver of the 30-day waiting period shortly after the SSOC was issued.  

Service Connection

The Veteran asserts he was exposed to asbestos while serving aboard the Evergreen Cutter from 1953 to 1955, which resulted in a current lung disability.  He said there was asbestos covering the pipes and lines, and that it flaked while he was working on them and that the dust was all over him.  He asserts having cough and lung problems since that exposure.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

At the December 2009 VA examination, the Veteran was diagnosed with chronic obstructive pulmonary disease with localized pulmonary fibrosis, consistent with asbestosis.  

His STRs reveal that his usual occupation in an oil field prior to entry into service.  At the June 1953 entrance examination, his lungs and chest were normal.  At his May 1955 separation examination, his lungs and chest were normal.  A June 1959 examination indicates his usual occupation was as a steelworker.  At that time, he denied shortness of breath or chest pain.

His personnel records confirm he was stationed on the Evergreen.  His DD-214 shows his occupation as a Seaman Recruit.  According to VA claims processing guidelines, that occupation had a minimal probability of exposure to asbestos.  See M21-1, Part IV, Subpart ii, 1.I.3.c.  However, it is not clear that his records are complete, therefore it is also unclear whether his occupation changed once taken into active duty.  Given his statement regarding working on pipes and lines, and the guidelines' noting that occupations involving the manufacture and installation of asbestos pipe products (M21-1, Part IV, Subpart ii, 2.C.2.d), the Board will resolve all doubt in his favor, and find that he was exposed to asbestos while in service.

The question then remains as to whether there is a relationship between his current diagnosis and his service.

The December 2009 VA examiner explained that she could not provide an opinion as to a relationship, because he was also exposed to asbestos in his civilian occupation as a steelworker.  Indeed, she noted the company he worked for had advised him to see a doctor regarding exposure.  She did confirm that his diagnosis was a result of asbestos exposure.

The December 2014 VA examiner provided a negative opinion that does not support service connection.  The Board does not find this opinion entirely adequate for adjudication purposes, however, it must rely on the evidence of record to decide this claim.  The competent and persuasive evidence of a relationship between his service and his current diagnoses does not rise to a level of equipoise.  Thus, the Board acknowledges the Veteran's assertions that there is a relationship, but he has not been shown to have the training or expertise to competently render such an opinion, given the complexity inherent in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   

The Board is grateful for the Veteran's honorable service and concedes he was exposed to asbestos while in service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

The Board emphasizes again that the duty to assist is not a one-way street.  If the Veteran wishes help in developing his claim, he must cooperate in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Accordingly, the Board is reluctantly forced to conclude that the preponderance of the evidence is against this claim.  Under these circumstances the benefit-of-the-doubt doctrine does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
	

ORDER

The claim of entitlement to service connection for a lung disability due to asbestos exposure is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


